DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2021 has been entered.
 
	Claims 16, 21, 22, and 33 have been amended.   Claims 1, 6, 7, 10, 11, and 29-32 remain withdrawn.  Claim 34 has been cancelled.  Claims 45-50 are newly added.  Claims 16, 21-23, 33, 35, 36, 41, and 43-50 are currently pending and under examination.  

The present application is a National Stage Application under 35 U.S.C. § 371 of International Application No. PCT/AU2016/051082, filed November 11, 2016, which claims priority to Australian provisional application No. 2015904678, filed November 12, 2015, and to U.S. provisional Application No. 62/321377, filed April 12, 2016.


Withdrawal of Rejections:

	The previous rejection of claim 22 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn.


New Objections/Rejections:

Claim Objections

Claim 46 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
no greater than 7 mg/kg.  The amount of trypsinogen cannot be both no greater than 7 mg/kg and greater than 7 mg/kg.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 21-23, 33, 35, 36, 41, and 43-45, 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Kenyon et al. (IDS; WO 2011/047434, Published 2011).
With regard to claims 33 and 35, Kenyon et al. teach a method for treating cancer in a subject comprising administering chymotrypsinogen and trypsinogen to treat the cancer, where the chymotrypsinogen is present in a range of 0.2-5 mg/kg, and trypsinogen is present in a range 
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amounts of the chymotrypsinogen and trypsinogen in the method, including a weight ratio of chymotrypsinogen to trypsinogen of between 8:1 and 10:1, and a weight ratio of 10:1, to result in the administration of an effective amount of the chymotrypsinogen and trypsinogen to treat cancer as desired for the cancer type and individual patient needs, when practicing the taught method.
With regard to claims 16, 21, 22, 45, Kenyon et al. teach a method for treating cancer in a subject comprising administering chymotrypsinogen and trypsinogen to treat the cancer, where a weight ratio of chymotrypsinogen to trypsinogen includes 6:1 (p. 4, Line 32-33), and where an appropriate dosage level for this ratio includes about 0.01 to 500 mg/kg per day (p. 30, Line 17-21).  It would have been obvious to one of ordinary skill in the art to select an amount of chymotrypsinogen and trypsinogen within the expressly taught range of Kenyon et al., which encompasses amounts equal to or greater than 3.5 mg/kg and no more than 41 mg/kg 
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amounts of the chymotrypsinogen and trypsinogen in the method, including in an amount equal to or greater than 3.5 mg/kg and no more than 41 mg/kg chymotrypsinogen, and equal to or greater than 0.6 mg/kg and no more than 7 mg/kg trypsinogen; greater than 5 mg/kg, 10 mg/kg, 20 mg/kg, or 40 mg/kg chymotrypsinogen; greater than 1.5 mg/kg, 6 mg/kg, or 7 mg/kg trypsinogen; and equal to or greater than 13 mg/kg chymotrypsinogen, and equal to or greater than 2.2 mg/kg trypsinogen, to result in the administration of an effective amount of the chymotrypsinogen and trypsinogen to treat cancer as desired for the cancer type and individual patient needs, when practicing the taught method.
With regard to claims 23, 41, 43, and 44, Kenyon et al. teach that the cancer being treated includes pancreatic cancer, bowel cancer, prostate cancer, ovarian cancer, stomach cancer, breast cancer, malignant melanoma, and lung cancer (p. 26, Line 1-4).  
With regard to claims 36 and 50, Kenyon et al. teach that a glycoside hydrolase, including amylase, can optionally be administered with the chymotrypsinogen and trypsinogen (p. 4, Line 3-14).  As amylase is only optionally administered, the method may not comprise the administration of amylase.
claims 47, 48, and 49, in addition to teaching a weight ratio of chymotrypsinogen to trypsinogen includes 6:1 (p. 4, Line 32-33), and where an appropriate dosage level for this ratio includes about 0.01 to 500 mg/kg per day (p. 30, Line 17-21), Kenyon et al. also teach administering chymotrypsinogen and trypsinogen to treat the cancer, where the chymotrypsinogen is present in a range of 0.2-5 mg/kg, and trypsinogen is present in a range of 0.01-0.4 mg/kg (Abs.; p. 31, Line 24-29), wherein a weight ratio of chymotrypsinogen to trypsinogen of between 4:1 and 8:1, 5:1 to 7:1, and 8:1 to 10:1 is encompassed within these taught ranges.  It would have been obvious to one of ordinary skill in the art to select an amount of chymotrypsinogen and trypsinogen within the expressly taught ranges of Kenyon et al., which includes a weight ratio of chymotrypsinogen to trypsinogen of between 4:1 and 8:1, 5:1 to 7:1, and 8:1 to 10:1.
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amounts of the chymotrypsinogen and trypsinogen in the method, including a weight ratio of chymotrypsinogen to trypsinogen of between 4:1 and 8:1, 5:1 to 7:1, and 8:1 to 10:1, to result in the administration of an effective amount of the chymotrypsinogen and trypsinogen to treat cancer as desired for the cancer type and individual patient needs, when practicing the taught method.


Maintenance/Modification of Rejections:

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 16, 21-23, 33, 35, 36, 41, and 43-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,636,359.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a method of treating cancer comprising administering chymotrypsinogen to trypsinogen in a ratio of 4:1 to 8:1, which includes chymotrypsinogen in an amount of equal to, or greater than 3.5 mg/kg, 5 mg/kg, or 13 mg/kg and no more than 41 mg/kg, and trypsinogen in an amount of equal to, or greater than, 0.6 mg/kg, 1.5 mg/kg, or 2.2 mg/kg and no more than 7 mg/kg, and 41 mg/kg chymotrypsinogen and 6.75 mg/kg trypsinogen, to treat cancer (Present claims: 16, 21, 22, 45, 46; Cited Patent claims: 1-21).  
The cancer to be treated can include pancreatic cancer, bowel cancer, prostate cancer, ovarian cancer, stomach cancer, breast cancer, malignant melanoma, and lung cancer (Present claims: 23, 41, 43, 44; Cited Patent claims: 10, 11, 14, 15, 18, 19; ).  As chymotrypsinogen can be present in an amount of 1-100 mg and trypsinogen can be present in an amount of 1-100 mg (see cited patent Col. 24, Line 41-46), it would have been obvious to one of ordinary skill in the art from the cited patent to utilize a weight ratio of between 8:1 and 10:1, 4:1 and 8:1, 5:1 and 7:1, and 10:1 (Present claims: 33, 35, 47-49; Cited Patent claims: 1, 4, 7; Col. 24, Line 41-46).  .
Claims 16, 21-23, 33, 35, 36, 41, and 43-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 13-17, and 21 of copending Application No. 16/073247 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a method of treating cancer comprising administering a therapeutically effect amount of chymotrypsinogen and trypsinogen to treat the cancer, including in a chymotrypsinogen to trypsinogen ratio of greater than 1:1 but less than or equal to 10:1 (Present claims 16, 21-23, 33, 35, 41, 43-49; Reference Application claims: 1-3, 5, 13-17, 21).  As no amylase is present, the method does not comprise administration of amylase (Present claim: 36, 50; Reference Application claims: 1, 5).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16, 21-23, 45-47, and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 and 16-26 of copending Application No. 16/094846 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a method of treating cancer comprising administering an amount of chymotrypsinogen to trypsinogen to treat the cancer, including in a chymotrypsinogen to trypsinogen ratio of greater than 1:1 but less than or equal to 4:1 or 2:1, or a ratio of 2:1 or 3:1 (Present claims 16, 21, 22, 45-47; Reference Application claims: 6-10, 20-25).  The cancer to be treated includes pancreatic cancer, bowel cancer, prostate cancer, ovarian cancer, stomach cancer, breast cancer, malignant melanoma, and lung cancer .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments

	With regard to the anticipation rejection over Kenyon et al., Applicant urges that as amended, the claims are not taught by Kenyon.  
	Applicant’s arguments have been fully considered, and have been found persuasive.  However, new rejections have been set forth above.
With regard to the obviousness-type double patenting rejection, Applicant requests that this rejection be held in abeyance.  
The obviousness-type double patenting rejection is maintained. 

Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653